Exhibit 10.4

 

2005 Compensation Arrangements for Named Executive Officers

 

Base Salaries. On March 1, 2005, the Board of Directors (the Board) of The
Boeing Company (the Company) approved the 2005 annual base salaries (effective
as of March 1, 2005) of the Company’s executive officers after an evaluation of
individual performance and by comparisons to internal peers and external market
data for similar positions. The table below lists the annual base salary levels
of the Company’s Named Executive Officers except Mr. Stonecipher, who resigned
as President and CEO effective March 6, 2005. The Named Executive Officers
reflect those individuals identified in the Company’s 2005 Annual Proxy
Statement.

 

    

2005 Base Salary

(effective 3/1/05)

Name and Position     

James A. Bell

    President and CEO; Executive VP and CFO

   $ 650,000

James F. Albaugh

    Executive VP, President and CEO, Integrated Defense Systems

   $ 825,000

Laurette T. Koellner

    Executive VP and President, Connexion by Boeing

   $ 600,000

Alan R. Mulally

    Executive VP, President and CEO, Commercial Airplanes

   $ 825,000

Harry C. Stonecipher

    Former President and CEO

     0

 

Long-Term Incentive Awards. On February 27, 2005, the Compensation Committee of
the Board (the Committee) approved grants of Performance Shares and Career
Shares effective February 28, 2005 to each of the Named Executive Officers
except Mr. Stonecipher pursuant to the 2003 Stock Incentive Plan. The following
table sets forth information with respect to the Performance Shares and Career
Shares granted to such officers on February 28, 2005.

 

Name    Number of
Performance
Shares   

Performance
Period

(5 years)

   Number of
Career Shares

James A. Bell

   62,906    2005-2010    2,516

James F. Albaugh

   76,012    2005-2010    3,040

Laurette T. Koellner

   60,285    2005-2010    2,411

Alan R. Mulally

   86,496    2005-2010    3,460

Harry C. Stonecipher

   0    —      0

 

Performance Shares. The Performance Share program is designed to focus
executives on stock price appreciation by requiring a minimum increase in share
price over a five-year period before any awards can be paid. The grant date
share price of Boeing stock for purposes of the 2005 Performance Share awards
was $53.21 (the average daily closing of a share of Boeing stock on the NYSE
over a 20-consecutive-day period ending on the date of grant). This translates
into threshold, target and maximum stock prices of $74.49 (40% increase in stock
price), $106.42 (100% increase in stock price) and $119.72 (125% increase in
stock price), respectively, to be achieved within five years from the date of
grant.

 

Performance Shares vest at such time as the average daily closing price of a
share of Boeing stock on the New York Stock Exchange over a 20-consecutive-day
period achieves one of the specified hurdles.

 



--------------------------------------------------------------------------------

The Performance Shares will be distributed in Boeing stock on the date the
specified performance hurdle is met. The Performance Shares earn dividend
equivalents, which will be accrued in the form of additional Performance Shares
and distributed in Boeing stock when and to the extent that the related
Performance Shares are distributed. The total number of shares delivered by the
end of the five-year cycle will range from zero to 125% of the contingent grant.
If stock price milestones from threshold to target are met, the Performance
Shares will vest in increments of 15% (at threshold), 30%, 45%, 60%, 75% and 90%
and if the target (100%) is achieved, then in increments of 110% and 120% up to
the maximum 125% of the initial grant.

 

Career Shares. Career Shares are units of Boeing stock whose payout is
contingent on the executive staying with the Company until retirement. The
Career Shares are forfeited if the executive’s employment terminates before
retirement for any reason other than layoff, disability or death. The number of
Career Shares granted to the Named Executive Officers is based on a fixed
percentage of base salary (20%). Career Shares earn dividend equivalents, which
accrue in the form of additional Career Shares and which will be distributed in
Boeing stock when and to the extent the Career Shares are distributed.

 

Annual Incentive Award Program.

 

The Company’s annual incentive award program is a variable, performance-based
compensation program that focuses management attention on annual Company
performance as measured by economic profit. Economic profit reflects operating
profit less the cost of capital, and may include an adjustment for certain
non-recurring items that are outside of the normal course of business, unusual
and/or infrequent, and not reflective of the Company’s core business. Prior to
the start of each performance year, the Committee approves performance-based
criteria for the annual incentive program which will be used to determine
potential payouts to the Company’s executive officers. On December 13, 2004, the
Committee set economic profit goals for the 2005 performance year based on the
Board’s approval of the business plan. Any awards that may be earned for 2005
performance are payable in March, 2006. Payouts may be in the form of cash and
Boeing Stock Units (BSUs), which may be made under the Company’s Incentive
Compensation Plan and/or the 2003 Stock Incentive Plan.

 

Executives are assigned a target incentive award based on their pay grade. For
2005, the Named Executive Officers were assigned a target incentive award
percentage of 85% of base salary. Mr. Stonecipher is not eligible for a prorated
annual incentive award for 2005. Each executive’s actual incentive award will be
based on Company performance against the pre-established economic profit goals
and an individual performance factor. Final individual payouts in 2006 for the
2005 performance year may range from 0% to 200% of target.

 